     1:20-cv-01624-BHH-SVH    Date Filed 03/04/21   Entry Number 23   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Ranata H.,1                          )    C/A No.: 1:20-cv-1624-BHH-SVH
                                         )
                     Plaintiff,          )
                                         )
         vs.                             )
                                         )                 ORDER
    Andrew M. Saul,                      )
    Commissioner of Social Security      )
    Administration,                      )
                                         )
                     Defendant.          )
                                         )

         This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act (“EAJA”). [ECF No. 21]. On January

29, 2021, the court granted the Government’s unopposed motion to reverse

and remand the Commissioner’s final decision denying Plaintiff’s claim for

Disability Insurance Benefits under sentence four of 42 U.S.C. § 405(g). [ECF

No. 19]. Plaintiff subsequently filed this motion seeking an attorney fee of

$2,831.70. [ECF No. 21]. The Government represents that it does not object

to Plaintiff’s motion for attorney fees. [ECF No. 22]. Considering the

agreement among the parties, the court grants the motion and directs the

Commissioner to pay Plaintiff $2,831.70. This payment shall constitute a

complete release from and bar to any and all further claims that Plaintiff

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
    1:20-cv-01624-BHH-SVH    Date Filed 03/04/21   Entry Number 23   Page 2 of 2




may have under the EAJA to fees, costs, and expenses incurred in connection

with disputing the Commissioner’s decision. This award is without prejudice

to the rights of Plaintiff’s counsel to seek attorney fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of

the EAJA.

       Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel.2

       IT IS SO ORDERED.


March 4, 2021                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




2 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.

                                        2
